DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 15 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by Muri et al. (2008/0112828A1; hereinafter “Muri”).
                                                                   
    PNG
    media_image1.png
    651
    732
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    553
    792
    media_image2.png
    Greyscale

	In relation to claim 1, Muri shows in figures 1-3, a surgical console (14), having at least one system bus [see paragraph 0042] communicatively connected to at least one computing processor (40) capable of accessing at least one computing memory [see paragraph 0042] associated with the at least one computing processor (40); at least one pump system [see figures 2 and 3; gravity pump for irrigation source (46), peristaltic pump (54), venture pump (44)]; a surgical handpiece (12) having at a distal end at least one surgical tool and at a proximal end being communicatively connected to at least one irrigation line (51) and at least one aspiration line (52), the irrigation line (51) in communication with at least one irrigation source (46) providing an irrigation fluid flow; and at least one sensor (64) in communication with the at least one aspiration line (52); and at least one mechanical device (48) capable of temporarily engaging the at least one irrigation line (51) to cause an increase in irrigation fluid flow at the surgical handpiece.

In relation to claim 2, Muri shows in figure 2, a pinch valve (48).  
	In relation to claim 3, Muri shows in figure 2 and 3, a gravity positive displacement pump (46), a peristaltic pump (54), and a venture pump (44) [see also paragraph 0006].  
	In relation to claim 4, Muri shows in figure 3, a sensor (64) in fluid communication with the irrigation line/irrigation source (46).
	In relation to claim 5, Muri shows in figure 2, a vacuum sensor (64) connected to aspiration line (52).
	In relation to claim 6, Muri shows in figures 2 and 3, cassettes (16A) and (16B) having a sensor (64) that is partially integral to the cassettes.  
	In relation to claim 7, Muri shows in figure 2, a pinch valve (48) that engages a short segment of flexible conduit of the cassette (16A) [see also paragraph 0043]. 
	In relation to claim 8, Muri discloses in paragraph 0043, in addition to pinch valves, the system could also use pressure or flow modulating valves.  
	In relation to claim 15, Muri states in paragraph 0046:
“[w]hen valve 58 is open, the aspiration port draws fluid therein based on the pressure differential between holding tank 56 and the chamber of the eye in which the fluid port is disposed, with the pressure differential being reduced by the total pressure loss of the aspiration flow along the aspiration path between the tank and port.  In this mode, venting or reflux of the handpiece 12 may be accomplished by opening the solenoid vent valve 48', which pressurizes the holding tank 56 to increase the tank pressure and push fluid back towards (i.e., "vents") the handpiece 12.  In some embodiments, the vent valve 48' may be used to increase the pressure inside the tank 56 to at or near atmospheric pressure.  Alternatively, venting of the handpiece may be accomplished in this mode by closing selector valve 58, and by rotation peristaltic pump 54 in reverse (e.g., clockwise in FIG. 2).  Accordingly, aspiration network 50 of the dual mode cassette 16A allows system 10 to operate in either peristaltic or vacuum-based pumping modes and to incorporate three different venting modes.”

	Accordingly, the pressure of the at least one irrigation line is increased to maintain a predetermined intraocular pressure.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Muri et al. (2008/0112828A1; hereinafter “Muri”) in view of Perkins et al. (US 5417246; hereinafter “Perkins”) or Mallough et al. (US 2016/0220751A1; hereinafter “Mallough”).
                                  
    PNG
    media_image3.png
    600
    518
    media_image3.png
    Greyscale

In relation to claims 9-11, Muri is silent as to the speed that elements of the system such as valves operate.  However, in column 23, line 33, Perkins explicitly explains the fact that the processor obtains readings from the sensors at predetermined intervals of time.  An artisan skilled in the art would have recognized that the speed in the response of the valves in the system would have been determined by the speed that the processor is operating the overall system, and therefore, the operational speed of the valves would have been considered an obvious alternative based on the programmed speed of the processor.
In relation to claims 12-14, Muri does not disclose specific operational pressures.  However, Perkins explicitly discloses that IOP systems typically operate in the range of 0 to 100 mmHg. Therefore, for an artisan skilled in the art, modifying the system disclosed by Muri to operate in the range of 0 to 100 mmHg, as taught by Perkins would have been considered obvious in view of the demonstrated conventionality of these pressure range.  Moreover, the artisan would have been motivated to make the modification because it would have been well-known that the pressure range in question would have been considered safe for use.
In relation to claims 16-17, Muri does not disclose the use of alarms.  However, Mallough demonstrates the conventionality of a warning system for phacoemulsification surgical applications.  Mallough shows in figure 1b, a user interface/touch screen display (159).  Mallough also discloses alarms for various conditions within the system.  Mallough uses alarms for low-level fluid conditions [see paragraph 0055], for pressure ranges outside a designate range [see paragraph 0058], and for conditions commensurate with the processed data.  Accordingly, for an artisan skilled in the art, modifying the system disclosed by Muri with alarms, as taught by Mallough, would have been considered obvious in view of the demonstrated conventionality of this particular alarm enhancements.  Moreover, the artisan would have been motivated to make the modification because the use of alarms would have prevented damage to the system and possible physical harm to the patient.
Allowable Subject Matter
Claims 18-34 are allowable over the prior art of record.  
The following is a statement of reasons for the indication of allowable subject matter:  The examiner has been unable to locate prior art disclosing specifically a “compensation volume module” having at least a mechanical device and a condensed portion of the of the irrigation line wherein the mechanical device is capable of temporarily engaging a portion of the condensed portion of the irrigation to cause an increase in irrigation fluid flow at the surgical handpiece.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In view of the patentability of claim 18, the election of species requirement mailed on 5/19/2021 is hereby withdrawn.  Withdrawn claim 26 has been rejoined and designated as allowable over the prior art of record in view of its dependency from independent claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A MENDEZ whose telephone number is (571)272-4962. The examiner can normally be reached Mon-Fri 7:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Mr. Nathan Price can be reached at 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Respectfully submitted,
/MANUEL A MENDEZ/              Primary Examiner, Art Unit 3783